Appeal by the defendant from an order of the Supreme Court, Nassau County (Ort, J.), entered March 7, 2002, which, pursuant to Correction Law article 6-C, designated him a level two sex offender.
Ordered that the order is affirmed, without costs or disbursements.
The appellant was convicted on November 14, 1989, upon his Alford plea (see North Carolina v Alford, 400 US 25 [1970]), to sexual assault in the first degree under Connecticut General Statutes § 53a-70. After his release from jail and relocation to the State of New York, a hearing was held to determine the defendant’s risk level pursuant to the Sex Offender Registration Act (see Correction Law article 6-C) (hereinafter SORA). The proof presented by the People at the hearing consisted of, inter alia, a risk assessment instrument and case summary prepared by the Board of Examiners of Sex Offenders (hereinafter the Board), and the defendant’s Connecticut presentence report and crime report. This proof was sufficient to establish by clear and convincing evidence the defendant’s classification as a level two sex offender under SORA (see People v Moore, 1 AD3d 421 [2003]; People v Hampton, 300 AD2d 641 [2002]; People v Stores, 300 AD2d 554, 555 [2002]; People v Mitchell, 300 AD2d 377 [2002]; People v Cureton, 299 AD2d 532 [2002]; People v Wroten, 286 AD2d 189, 199 [2001]; Correction Law § 168-n [3]).
The defendant’s remaining contentions are without merit. Ritter, J.P., S. Miller, H. Miller and Crane, JJ., concur.